Citation Nr: 0512072	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-01 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, claimed as memory loss and headaches.

2.  Entitlement to service connection for scars of the face 
and scalp.

3.  Entitlement to service connection for visual problems.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as personality disorder and post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1997 and September 1998 decisions by 
the RO.

Although the RO has characterized one of the issues on appeal 
as entitlement to service connection for "facial" scars, it 
appears clear from the record that the veteran is also 
seeking service connection for scars of his scalp.  
Consequently, and for purposes of clarity, the Board has re-
characterized that issue as set forth above, on the title 
page.

In a statement dated in July 1999, the veteran referred to 
"damage" to his shoulder, neck, and back that was 
"received in Service to my Country".  It is not entirely 
clear from the record whether he seeks to establish service 
connection for disabilities related to such "damage".  This 
matter is referred to the RO for clarification and further 
action, as appropriate.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran contends that he was harassed in service, that he 
was placed in military confinement when he fought to defend 
himself, and that, while confined, the U.S. Marines who were 
guarding him beat him about the head with nightsticks.  He 
maintains, in essence, that he presently suffers from memory 
loss, headaches, residual scarring, vision problems, and a 
psychiatric disorder, to include PTSD, as a result of 
personal assault in service.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  If a claim 
of PTSD is based on in-service personal assault, VA is 
required to advise the claimant that evidence from sources 
other than his service records, or evidence of behavior 
changes, may constitute "credible supporting evidence" of 
the claimed stressor.  Id. § 3.304(f)(3).  Here, that has not 
been done.  As a result, a remand is required.

A remand is also required in order to fulfill VA's duty to 
assist the veteran in obtaining evidence relevant to his 
claims.  The veteran maintains that the beating he received 
in service opened wounds on his head, and that he was taken 
to the U.S. Naval Hospital in Rota, Spain for treatment that 
included stitching.  He also maintains that he was treated 
for his claimed disabilities at the VA Medical Center (VAMC) 
in Montrose, New York, as early as 1994, and there are 
indications in the record that he was seen in the emergency 
room (ER) at the VAMC in New York, New York on April 9, 1998; 
that CT (computed tomography) scans of his head were 
performed at VAMC's in Manhattan and Brooklyn; and that he 
has applied for disability-related benefits from the Social 
Security Administration (SSA).  Presently, the claims file 
does not contain any records of treatment from the Naval 
Hospital in Rota, Spain, or any records from the VAMC in 
Montrose, New York, dated prior to September 1996.  Nor does 
it contain the above-cited ER records from the VAMC in New 
York, records of the veteran's reported CT scans, or records 
from the SSA.  Accordingly, and because it does not appear 
that any efforts have been made to obtain these records, 
additional development is necessary.  See 38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).
 
The veteran should also be examined for purposes of obtaining 
an opinion as to the probability that his claimed 
disabilities can be attributed to service.  In this regard, 
the veteran is notified that it is his responsibility to 
report for any such examination(s), and to cooperate in the 
development of his case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim(s).  38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Advise the veteran that evidence from 
sources other than his service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of his 
claimed PTSD stressor, as required by 
38 C.F.R. § 3.304(f)(3).

2.  Obtain copies of records of any treatment 
the veteran may have received at the U.S. 
Naval Hospital in Rota, Spain, during the 
period from January to June 1978.  

3.  Obtain copies of any relevant reports 
dated from January 1, 1994 to September 30, 
1996, and any dated after May 1, 1997 of the 
veteran's treatment at the VAMC in Montrose, 
New York.  

4.  Obtain copies of any reports of the 
veteran's emergency room visit at the VAMC in 
Manhattan on April 9, 1998; any reports of CT 
scans of the head performed at either the 
VAMC in Manhattan and/or Brooklyn, New York; 
and any reports of relevant treatment the 
veteran may have received at the VAMC in 
Manhattan and Brooklyn, New York since 
November 1, 2000.  

5.  Ask the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA benefits, to include any 
medical records obtained in connection with 
his application.  Associate the materials 
obtained with the claims file.

6.  Schedule the veteran for examination(s) 
to obtain an opinion as to the probability 
that his claimed disabilities (visual 
problems; scars of the face and scalp; 
psychiatric disorder, claimed as PTSD; and 
residuals of head injury, claimed as memory 
loss and headaches) are related to his active 
military service.  The examiner(s) should be 
asked to review the claims file, to indicate 
in the examination report that the claims 
file has been reviewed, and to provide a 
complete rationale for the opinion(s) 
provided, including a discussion of the role 
that the veteran's many reported post-service 
head traumas have played in the onset and 
development of his disabilities.  For each 
diagnosis, the examiner(s) should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
diagnosis is related to disease or injury 
during the veteran's active military service.

7.  After all necessary development has been 
completed, take adjudicatory action on the 
claims here in question.  If any benefit 
sought remains denied, furnish an SSOC to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


